Phipps, Chief Judge.
In these cases, the following circumstances exist and are dispositive of the appeals:
(1) The evidence supports the judgments;
(2) The judgments of the court below adequately explain the decisions; and
(3) The issues are controlled adversely to the appellants for the reasons and authority given in the appellees’ briefs.
*839Decided March 30, 2015.
Chamberlain Hrdlicka White Williams & Aughtry, Jimmy L. Paul, Drew V. Greene, David N. Dreyer, Scott M. Ratchick, for appellants.
Rodgers & Hardin, Richard H. Sinkfield, Dan F. Laney, for appellees.
The judgments of the court below therefore are affirmed in accordance with Court of Appeals Rule 36.

Judgments affirmed.


Ellington, P. J., concurs. McMillian, J., concurs in judgment only.